BOYD, Justice,
concurring in part and dissenting in part.
I concur in the order of disbarment but do not agree with extending the term thereof beyond the three-year minimum.
“A former member who has been disbarred may only be admitted again upon full compliance with the rules and regulations governing admission to the Bar.” Fla. Bar Integr.R., art. XI, Rule 11.10(5). Thus Hunt, if he is ever to practice law again in Florida, will have to establish that he is of suitable character. In the course of doing so he will be required to prove rehabilitation following his previous conduct which showed a lack of such fitness. He will also have to prove his professional competence by passing the bar examination. Rule 11.10 of The Integration Rule requires that a disbarred attorney wait three years before applying to be again admitted to the practice of law. We should not extend this period in order to further punish a disbarred lawyer because the bar examiners and justices sitting when he applies for admission should be the ones to pass upon his suitability at that time. I therefore dissent.